          Case 1:18-cv-01118-NONE-GSA Document 28 Filed 06/29/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9     RICHARD JUNIEL,                              1:18-cv-01118-NONE-GSA-PC

10                     Plaintiff,                   ORDER REQUIRING PLAINTIFF TO FILE
                                                    OPPOSITION OR STATEMENT OF NON-
11             v.                                   OPPOSITION TO DEFENDANTS’ MOTION
                                                    TO COMPEL AND REQUEST FOR
12     J. CLAUSEN, et al.,                          EXPENSES

13                                                  (ECF No. 26.)
                       Defendants.
14                                                  THIRTY-DAY DEADLINE FOR PLAINTIFF
                                                    TO FILE RESPONSE
15

16          On February 26, 2020, defendants Clausen and Randolph filed a motion to compel

17   Plaintiff’s deposition testimony and request for reasonable expenses. (ECF No. 26.) Plaintiff

18   was required to file an opposition, or a statement of non-opposition to the motion within twenty-

19   one days, but has not done so. Local Rule 230(l).

20          Accordingly, within thirty (30) days from the date of service of this order, Plaintiff must

21   file either an opposition or a statement of non-opposition to Defendants’ motion to compel and

22   request for expenses. If Plaintiff fails to comply with this order, the court shall recommend that

23   this action be dismissed for Plaintiff’s failure to obey the court’s order.

24
     IT IS SO ORDERED.
25

26      Dated:      June 27, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
